IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


RACHEL TIPTON, N/B/M RACHEL OHL,          : No. 14 WM 2016
                                          :
                  Petitioner              :
                                          :
                                          :
            v.                            :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (PLEASANT TOWNSHIP),                :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.